 

Case 9:19-cv-80598-DMM Document 38 Entered on FLSD Docket 10/22/2019 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 19-80598-Civ-Middlebrooks/Brannon

ALLISON DANNEHOLD
a/k/a ALLISON WEATHERSPOON,

Plaintiff,
v.
VICTORIA J. MORTON,
individually, and VICTORIA J. MORTON, P.A.,
a Florida Professional Service Company,
Defendants.
/
FINAL JUDGMENT
THIS CAUSE is before the Court pursuant to this Court’s previous Order Granting
Plaintiffs Motion for Summary Judgment (DE 37), entered on October 21, 2019. Final judgment
is entered pursuant to Federal Rule of Civil Procedure 58, as set forth below.
It is hereby ORDERED and ADJUDGED that:
1. Final Judgment is hereby entered in favor of Plaintiff Allison Dannehold and against
Defendants Victoria J. Morton and Victoria J. Morton, P.A. in the amount of $12,384.
2. The Clerk of Court shall CLOSE THIS CASE. |

3. All pending motions are DENIED AS MOOT.

SIGNED in Chambers at West Palm Beach, Florida this y of Ogtober, 2019.

  

 

7

DONALD M. MIDDLEBROOKS
UNITED STATES DISTRICT JUDGE
cc: Counsel of Record
